In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00137-CR



       DAVID FRESCAS GONZALEZ, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 297th District Court
               Tarrant County, Texas
             Trial Court No. 1364377D




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                                     ORDER
            David Frescas Gonzalez, the appellant, was convicted of continuous sexual abuse of a child

under fourteen years of age and was sentenced to twenty-five years’ imprisonment. Gonzalez’

court-appointed appellate counsel, Kenneth R. Gordon, filed an Anders1 brief on October 21, 2016.

On October 31, 2016, Gonzalez filed a pro se motion for access to the appellate record. Under

Kelly v. State, 436 S.W.3d 313, 321–22 (Tex. Crim. App. 2014), we are required to enter an order

specifying the procedures to be followed to ensure Gonzalez’ access to the record. This order is

intended to accomplish that goal.

            Gordon has advised this Court that he did not maintain a copy of either the clerk’s or the

reporter’s record in Gonzalez’ case. Because Gordon does not have a copy of the appellate record,

this Court will provide a complete paper copy of the appellate record in this matter to Gonzalez as

an enclosure to the correspondence forwarding Gonzalez a copy of this order.

            Gonzalez’ pro se response to Gordon’s Anders brief will be due to be filed in this Court

forty-five days from the date of this order, or no later than December 23, 2016.

            IT IS SO ORDERED.



                                                       BY THE COURT


Date: November 8, 2016




1
    See Anders v. California, 386 U.S. 738 (1967).

                                                       2